Citation Nr: 1636477	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to June 2003, from March 2004 to August 2005, and from October 2007 to August 2009.  He received a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction resides with the Roanoke, Virginia VA RO.
The Board observes that service connection was previously denied for bilateral hearing loss by an unappealed rating decision dated December 2005.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's complete service treatment records were not in the claims file at the time of the prior adjudication.  Pursuant to 38 C.F.R. 
§ 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Here, as relevant service treatment records were associated with the record after the 2005 adjudication (namely a July 2005 audiogram), the Board will consider the claim on a de novo basis.


FINDINGS OF FACT

The evidence does not show the Veteran has a current hearing loss disability. 


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran attributes his hearing loss to in-service acoustic trauma.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Principles of Service Connection & Weight of Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran asserts that he has hearing loss due to service; several audiograms are of record.  He served in combat and exposure to acoustic trauma is conceded as consistent with his military occupational specialty as an infantryman.  38 U.S.C.A. § 1154 (b).  The primary issue in this case is establishing the first element of service connection, current disability.  

At the Veteran's enlistment examination in July 2002, his hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0
These results reflect hearing within normal limits.  In March 2004, in service, the Veteran received another audiogram, the results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
5
0
20

These results reflect hearing within normal limits.

He received another in-service audiogram in July 2005, which reflects hearing loss for VA purposes.  The results are as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
45
20
30
LEFT
65
45
60
45
50

After service, the Veteran received numerous VA audiology examinations.  The first of these was in October 2005 by a VA fee-basis examiner.  The audiometric results were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
15
5
10
10
76, 80
LEFT
10
10
5
15
20
80, 92

The pure tone audiometry testing revealed that hearing was within normal limits for both ears, however, the Maryland CNC speech discriminations scores reflected hearing loss, which the examiners stated was inconsistent with the pure tone average.  The providers further stated that "a functional component to these test results cannot be ruled out, as they are inconsistent with the air conduction thresholds."  The providers recommended an annual hearing examination to monitor the Veteran's hearing thresholds and repeat testing was recommended based on inconsistencies in the test results.  The report was signed by two different clinical audiologists. 

In August 2009, the Veteran received a VA audiology examination by a different provider.  The examination report reflects that the Veteran was evaluated on August 15, 2009 and August 21, 2009 and reliable pure tone and speech testing results could not be obtained.  The provider noted that the results suggested no poorer than mild hearing loss at 2000 through 4000 Hz, and high frequency hearing loss at 6000 Hz.  The examiner recommended that repeat testing be conducted in a year.

The Veteran received another VA audiology examination in February 2010.  The examiner, a different provider than the previous examiners, reviewed the Veteran's claims file, examined the Veteran, and interviewed him.  The Veteran reported onset of hearing problems during his deployment to Afghanistan in 2005; he reported significant impact on his occupation.  The specific results of the examination are not provided in the report, and the examiner stated that reliable pure tone and speech discrimination results could not be obtained.  The provider noted that the results suggested no poorer than mild hearing loss at 2000 through 4000 Hz, and high frequency hearing loss at 6000 Hz.

The Veteran was afforded another VA audiology examination in September 2010, by yet another provider.  The specific pure tone results noted in the examination report are incomplete as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
--
25
25
25
25
--
LEFT
--
--
30
25
25
--

The provider again indicated that the Veteran's speech recognition was too unreliable to score.  The provider also indicated that reliable results could not be obtained for frequencies not reported.  The diagnosis was hearing within normal limits from 1000 to 4000 Hz in the right ear and within normal limits from 3000 to 4000 Hz in the left ear.  Results suggested high frequency hearing loss at 6000 Hz, consistent with past tests.  In conclusion, the examiner noted bilateral hearing loss that was not disabling under VA regulations.  

A claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The preponderance of the competent evidence does not demonstrate current hearing loss for VA purposes during the appeal period.  At each of the four VA examinations, audiometric testing results did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies in either ear. Additionally, the reported October 2005 Maryland CNC test scores are of little assistance, because the examiner stated the results were inconsistent and may be of inorganic origin.  

There is some medical evidence dated prior to the claim possibly showing hearing loss for VA purposes, to include the July 2005 in-service audiogram and the Maryland CNC scores from the October 2005 VA examination.  However, as noted above, the October 2005 Maryland CNC scores were deemed unreliable and thus have no probative value.  Regarding the July 2005 audiogram, the Board observes that preceding and proceeding pure tone audiograms - in March 2004 and October 2005 - show similar, much less severe hearing acuity with only minor threshold shifts.  Subsequent audiograms have been consistent with findings of no more than mild high frequency hearing loss.  Based on a review of the totality of the evidence, the Board finds that the July 2005 audiogram is an anomaly when compared to all the other audiograms and medical evidence of record, and is not indicative of hearing loss for VA purposes prior to the Veteran's claim.  As such, the Board finds that the evidence does not support a finding that the Veteran has or had hearing loss for VA purposes during the appeal period.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Without such evidence, service connection for bilateral hearing loss cannot be granted.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Board acknowledges the Veterans statements in his April 2010 Notice of Disagreement (NOD), in which he stated that he felt that the VA hearing tests were humiliating and he had been treated indignantly.  He said that the providers made him feel as if he was on trial, an inconvenience to the technician and a waste of time.  While the Board regrets the Veteran has had poor experiences at his VA examinations, under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain objective and quantitative levels.  Moreover, the Board is charged with evaluating and weighing the evidence.  Given that at least five different providers determined that the Veteran's audiological test results were unreliable, the evidence preponderates against the claim.  Moreover, given the similar findings from numerous examiners, the Veteran's general assertion of an inaccuracy in audiometer testing does not meet the substantial evidentiary burden necessary to rebut the presumption that the VA examiners have properly examined him.  See July 2011 VA Form 9; see Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


